I am inclined to the opinion that complainant's riparian rights under the facts of this particular case, extended into the waters at right angles to the general trend of the shore line of his lot, and his right of view out across the waters likewise. We have held this right of view to be one of the most valuable of the rights of the riparian proprietor. See Thiesen case, Supra. I do not understand the foregoing opinion to conflict with this doctrine; but the conclusion reached is well grounded upon the principle of laches and estoppel, as shown by the facts of this case, clearly stated in the opinion, whatever the riparian rights of complainants may have been.
STRUM J., concurs. *Page 903